EXECUTIVE MANAGEMENT EMPLOYMENT AGREEMENT

This Employment Agreement (this "Agreement") between Ecotality, Inc., a Nevada
corporation (the "Company"), and Jonathan Read>> ("Employee"), is entered into
as of November 1, 2011 (the "Effective Date").

 

AGREEMENT

In consideration of the mutual benefits derived from this Agreement, and the
agreements, covenants and provisions hereof, the parties hereto agree as
follows:

1

. TERM OF EMPLOYMENT. As of the Effective Date, the Company hereby employs
Employee through October 31, 2013 unless terminated earlier in accordance with
Section 4 (Termination) ("the Term").



2. POSITION.

The company shall employ Employee in the position of President/Chief Executive
Officer ("Position"). Employee will render business and professional services in
performance of Employee's duties, consistent with Employee's position within the
company, as shall reasonably be assigned to Employee at any time and from time
to time by the Company or its Board of Directors.



2.1 Obligations.

While employed hereunder, Employee will perform his/her duties faithfully and to
the best of Employee's ability. Employee agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company or its Board of
Directors; provided, however, that notwithstanding anything to the contrary in
accordance with Sections 5 (Non-Competition, Non-Solicitation and
Confidentiality) and 6 (Inventions), Employee may engage in non-competitive
business or charitable activities so long as such activities do not materially
interfere with Employee's responsibilities to the Company.



2.2 Duties & Responsibilities.

Employee agrees to perform such services as are customary to such Position and
as shall from time to time be reasonably assigned to him/her by the Company or
its Board of Directors (the "Services").



2.3 Regular Place of Employment.

Employee's regular place of employment shall be Tempe, Arizona. Employee may be
required from time to time to travel to other geographic locations in connection
with the performance of his/her duties hereunder.



2.4 At-Will Employment.

Subject to the terms and conditions hereof including without limitation Sections
4 (Termination), the Company and the Employee acknowledge that the Employee's
employment is and shall continue to be terminable at-will, either party able to
terminate the employment relationship with or without Cause.



 

3. COMPENSATION AND BENEFITS

3.1 Cash Compensation.

(a) Base Salary.

The company shall pay Employee as compensation for Employee's services hereunder
an annual base salary of $352,086. Such salary shall be subject to applicable
tax withholding and shall be paid periodically in accordance with normal Company
payroll practices. Each year, on the anniversary of the execution of this
Agreement, Employee shall have the opportunity to undergo an annual employment
review which may result in an increase to Employee's Base Salary. The annual
review is primarily an avenue for feedback and discussion of Employee's job
performance. Any increase in Employee's Base Salary which may be granted shall
be done at the sole discretion of the Company's Board of Directors.



(b) Incentive Bonus.

In addition to the base salary, Employee may receive an annual performance bonus
under this Agreement equal to an amount to be determined by the Board of
Directors. The amount of such annual performance bonus has a target of 100%
percent of Employee's then current base salary. Such performance bonus, if any,
shall be based upon performance objectives to be mutually determined by the
Board of Directors.



3.2 Stock and Option Grants. Employee shall be eligible to be granted shares of
the Company's common stock and options to purchase shares of the Company's
common stock subject to the approval of the Board of Directors of the Company
that shall be based on Employee's performance during the year prior to each
anniversary of this agreement. Such grants shall vest and be exercisable
according to the standard terms of the Company's stock plan in effect at the
time of the grant. Employee will be granted 137,500 shares of restricted stock
as soon as reasonably practicable after the time of signing of this employment
agreement. This equity grant will vest annually over a period of three years.

3.3 Fringe Benefits.

(a) Benefits.

Employee shall be eligible to participate in the employee benefit plans which
are available or which become available to other employees of the Company, which
with the adoption or maintenance of such plans to be in the discretion of the
Company, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the determination of any committee
administering such plan or program. Such benefits shall include participation in
the Company's group medical, life, disability, and retirement plans, and any
supplemental plans available to senior executives of the Company from time to
time. The Company reserves the right to change or terminate its employee benefit
plans and programs at any time.



(b) Vacation.

Employee shall earn vacation days at the rate of fifteen (15) days per year. The
accrual and carry over of vacation time shall be in accordance with company
policy.



(c) Allowances and Reimbursement of Expenses.

The Company shall reimburse Employee for (i) leasing, insurance, maintenance and
similar expenses incurred by Employee with respect to one automobile
(specifically a Nissan LEAF) up to a maximum of $1,000 per month for such
automobile- related expenses, and (ii) all other business expense (including
without limitation, traveling, entertainment and similar expenses) incurred by
Employee on behalf of the company if such expenses are ordinary and necessary
business expenses incurred on behalf of the company pursuant to the Company's
standard expense reimbursement policy. Employee shall provide the Company with
such itemized account, receipts of documentation for such automobile-related and
other business expenses as are required under the Company's policy regarding the
reimbursement of such expenses.



 

4. TERMINATION

4.1 Termination.

(a) Termination for Cause.

During the Term, the Company may terminate Employee's employment under this
Agreement For Cause (as defined below). Grounds for the Company to terminate the
Agreement "For Cause" shall be limited to the occurrence of any of the following
events:



(i) Employee's failure to substantially perform the Services in good faith
(provided in the case of illness, injury or disability that the Company has
provided reasonable accommodation under applicable disabilities laws);

(ii) Employee's commission of an act of intentional misrepresentation, fraud,
willful disobedience of a lawful directive or gross misconduct that
detrimentally affects the Company;

(iii) Employee's commission of any act in contravention of Employee's
undertakings contained in Section 5 of this Agreement (Non-Competition,
Non-Solicitation and Confidentiality); or

(iv) Employee's conviction of a felony.

Prior to terminating Employee For Cause pursuant to Section 4(a)(i), the Company
shall deliver a written notice to Employee (the "Company Notice") which
identifies, in reasonable detail, the basis on which the Company believes it may
terminate Employee's employment For Cause. Employee shall have a period of 30
days from the date of the Company Notice to cure any alleged breach or respond
in writing to the Company describing, in reasonable detail, the basis on which
Employee believes the Company does not have grounds to terminate this Agreement
For Cause (the "Employee Response"). If, at the end of such 30-day period: (1)
Employee has not cured the alleged breach or (2) the Company determines, in good
faith after taking into account the Employee Response, that the basis for
termination described in the Company Notice remains valid, then the Company may,
in its reasonable discretion, terminate Employee For Cause. Any dispute over
termination of Employee's employment For Cause shall be resolved in accordance
with Section 7.3 (Mediation) of this Agreement.

(b) Good Reason. For purposes of this Agreement, Employee may terminate his/her
employment with the Company for "Good Reason" as a result of the Company: (i)
requiring Employee to perform job duties and responsibilities that are
materially inconsistent with the Services; or (ii) materially breaching the
terms of this Agreement. Prior to resigning for Good Reason, Employee shall,
within 30 days of the applicable action or breach, deliver a written notice to
the Company which identifies, in reasonable detail, the basis on which Employee
believes he has Good Reason to terminate his/her employment and the Company
shall have a period of 30 days from the date of such notice to reasonably cure
any alleged breach or respond to Employee, in writing and in reasonable detail,
describing the basis on which the Company believes Employee does not have Good
Reason to terminate employment. Any dispute as to the whether Employee has Good
Reason to terminate employment shall be resolved in accordance with Section 7.3
(Mediation) of this Agreement.

(c) Voluntary Termination. For the purposes of this Agreement, "Voluntary
Termination" shall mean Employee's voluntary resignation or retirement from the
Company for any reason other than Good Reason.

(d) Termination Without Cause. The Company may terminate Employee's employment
under this Agreement without cause or notice at any time, in accordance to
Section 2.4 (At-Will Employment).

(e) Disability. At the Company's election, Employee's employment and this
Agreement shall terminate upon Employee becoming totally or permanently disabled
for a period of 90 days or more in any 12-month period. For purposes of this
Agreement, the term "totally or permanently disabled" means Employee's inability
on account of sickness or accident, whether or not job-related, to perform the
essential duties associated with Employee's position with the Company (after any
accommodations required by the Americans with Disabilities Act or applicable
state law).

(f) Death of Employee. Employee's employment and this Agreement shall terminate
immediately upon death of Employee.

(g) Termination by Mutual Agreement of the Parties. Employee's employment and
this Agreement may be terminated at any time upon a mutual agreement in writing
of the parties hereto. Any such termination of employment shall have the
consequences specified in such agreement.

4.2 Effect of Termination.

(a) Termination For Cause; Voluntary Termination; Expiration of Term.

If Employee's employment hereunder shall be terminated at any time by the
Company For Cause or by Employee by Voluntary Termination, upon the death of
Employee or upon expiration of the term of this Agreement, the Company shall
have no further obligation to Employee under this Agreement other than (i)
accrued but unpaid Base Salary, subject to standard deductions and withholdings,
and (ii) other accrued benefits required by law, prorated to the date of
termination.

(b) Termination Without Cause or for Good Reason. If Employee's employment
hereunder is terminated by the Company without cause or by Employee for Good
Reason, then Employee shall be entitled to (i) accrued but unpaid Base Salary,
subject to standard deductions and withholdings, and (ii) starting seven days
after Employee has furnished to the Company an executed waiver and release of
claims, Employee shall be entitled to continue to receive, semi-monthly in
arrears, Employee's Base Salary in effect at the time of termination for a
period ending of twelve (12) months following such termination (the "Severance
Period"), subject to standard deductions and withholdings, and continued payment
of Employee's healthcare insurance premiums for the Severance Period providing
coverage substantially the same as that provided prior to termination; provided
however, that if, during the Severance Period, Employee commits any act in
contravention of Employee's undertakings contained in Section 5 of this
Agreement (Non-Competition, Non-Solicitation and Confidentiality), the Company
shall not thereafter be obligated to pay such Base Salary or such healthcare
insurance premiums to, or on behalf of, Employee. In addition, there will be no
equity grant acceleration during the Severence Period.

4.3 Change of Control Benefits. If Employee (i) is terminated Without Cause or
for Good Reason within sixty (60) days prior to a Change of Control or as a
result of or in connection with a Change of Control or (ii) is terminated
Without Cause or for Good Reason by the Company (or its successor corporation)
within twelve (12) months following a Change of Control, and provided that
Employee signs and does not revoke a release, then Employee shall be entitled to
the following benefits as set forth below:

(a) 18 months base salary plus target bonus

(b) 18 months benefits continuation

(c) 100% equity acceleration



Notwithstanding the foregoing, in the event that the benefits provided for in
this Section 4.3 (i) constitute "parachute payments" within the meaning of
Section 280G of the Internal Revenue Code (the "Code"), and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then Employee's benefits otherwise payable under this Section 4.3 shall
be reduced by the minimum extent necessary such that no portion of such benefits
would be subject to the Excise Tax. Unless the Company and Employee otherwise
agree in writing, any determination required under this Section 4.3 shall be
made in writing by the Company's independent public accountants (the
"Accountants"), whose determination shall be conclusive and binding upon
Employee and the Company for all purposes. For purposes of making the
calculation required by this Section 4.3, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Section
280G and 4999 of the Code. The company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 4.3. The Company
shall bear all costs the Accountants reasonably incur in connection with any
calculations contemplated in this Section 4.3.

4.4 Tax Matters; Section 409A of Internal Revenue Code. Employee hereby elects
to receive, and the Company hereby agrees to pay, the compensation payable to
Employee under Section 4.2 of this Agreement (the "Post-Termination
Compensation") at the time, in the manner, and on the terms and conditions set
forth in this Section 4. Employee understands and agrees that he has no right to
any post-employment compensation other than the Post-Termination Compensation.
The parties acknowledge and agree that the Post-Termination Compensation is
intended to be for Employee's compliance with the restrictions in Section 5 and
is not to be considered deferred compensation or severance pay in connection
with Employee's employment under this Agreement.

(a) Notwithstanding the foregoing, however, if any payment, compensation or
other benefit provided to Employee in connection with his resignation is
determined, in whole or in part, to constitute "nonqualified deferred
compensation" within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A") and Employee is a specified employee as
defined in Section 409A(a)(2)(B)(i), then no portion of such "nonqualified
deferred compensation" shall be paid before the day that is six (6) months plus
one (1) day after the date of termination (the "New Payment Date"). The
aggregate of any payments that otherwise would have been paid to Employee during
the period between the date of termination and the New Payment Date shall be
paid to Employee in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to Employee that would not be required to be delayed if
the premiums therefore were paid by Employee, Employee shall pay the full cost
of premiums for such welfare benefits during the six-month period and the
Company shall pay Employee an amount equal to the amount of such premiums paid
by Employee during such six-month period promptly after its conclusion.

(b) The parties hereto acknowledge and agree that the interpretation of Section
409A and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to Employee that would be deemed to constitute
"nonqualified deferred compensation" within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and Employee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any payments payable hereof) so that either (i)
Section 409A will not apply or (ii) compliance with Section 409A will be
achieved.

(c) Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
Employee incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided, however, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code of
1986, as amended, solely because such expenses are subject to a limit related to
the period the arrangement is in effect.

(d) For purposes of Section 409A, Employee's right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a "separation from service" as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a "resignation," "termination," "terminate,"
"termination of employment" or like terms shall mean separation from service.

5

. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY



5.1 Non-Competition.

In consideration of (a) Employee's position, specialized training and access to
Confidential Information, (b) the disclosure of Confidential Information to
Employee during the Term, and (c) the payments made or to be made in the future
to Employee under this Agreement, Employee covenants and agrees that during the
Term and for a period of one year after the termination of Employee's employment
with the Company, Employee shall not either individually or as a partner, joint
venturer, consultant, shareholder, member or Representative of another Person or
otherwise, directly or indirectly, participate in, engage in , or have a
financial or management interest in, promote, or assist any other Person (other
than the Company or its affiliates (collectively, the "Company Group") in any
business operation or any enterprise if such business operation or enterprise
engages or is preparing or planning to engage, in a business that is
substantially similar to, or competes for business with, any of the Company
Group. The Company's rights pursuant to this Section 5.1 are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.



5.2 Non-Solicitation.

(a) Information About Other Employees. Employee will be called upon to work
closely with employees of Company in performing services under this Agreement.
All information about such employees which becomes known to Employee during the
course of his/her employment with Company, and which is not otherwise known to
the public, including compensation or commission structure, is a Trade Secret of
Company and shall not be used by Employee in soliciting employees of Company at
any time during or after termination of his/her employment with Company.

(b) Solicitation of Employees Prohibited. During Employee's employment and for
one year following the termination of Employee's employment, Employee shall not,
directly or indirectly ask, solicit or encourage any employee(s) of Company to
leave their employment with Company. Employee further agrees that he shall make
any subsequent employer aware of this non-solicitation obligation.

(c) Solicitation of Customers Prohibited. For a period of one year following the
termination of Employee's employment, Employee shall not, directly or indirectly
solicit the business of any of Company's customers in any way competitive with
the business or demonstrably anticipated business of the Company. Employee
further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.

(d) Unfair Competition, Misappropriation of Trade Secrets and Violation of
Solicitation/Noncompetition Clauses. Employee acknowledges that unfair
competition, misappropriation of trade secrets or violation of any of the
provisions contained in Articles 5 (Non-Competition, Non-Solicitation and
Confidentiality) and 6 (Inventions) would cause irreparable injury to Company,
that the remedy at law for any violation or threatened violation thereof would
be inadequate, and that Company shall be entitled to temporary and permanent
injunctive or other equitable relief without the necessity of proving actual
damages.

5.3 Trade Secrets, Confidential Information and Inventions.

(a) Trade Secrets In General. During the course of Employee's employment,
Employee will have access to various trade secrets, confidential information and
inventions of Company as defined below.

(i) "Confidential Information" means all information and material which is
proprietary to the Company, whether or not marked as "confidential" or
"proprietary" and which is disclosed to or obtained from the Company by the
Employee, which relates to the Company's past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: business records, intellectual property licensing
programs, licensing terms and conditions, strategic planning, business
acquisition planning, business development, joint venture planning, forward
planning, strategic initiatives, prospective patent portfolio information,
prospective investor information, prospective joint venture information,
designs, drawings, specifications, techniques, models, data, source code, object
code, documentation, diagrams, flow charts, research, development, processes,
systems, methods, machinery, procedures, "know-how", new product or new
technology information, formulas, patents, patent applications, product
prototypes, product copies, cost of production, manufacturing, developing or
marketing techniques and materials, cost of production, development or marketing
time tables, customer lists, strategies related to customers, suppliers or
personnel, contract forms, pricing policies and financial information, volumes
of sales, and other information of similar nature, whether or not reduced to
writing or other tangible form, and any other Trade Secrets, as defined by
subparagraph (iii), or non-public business information. Confidential Information
does not include any information which (1) was in the lawful and unrestricted
possession of the Employee prior to its disclosure by the Company, (2) is or
becomes generally available to the public by acts other than those of the
Employee after receiving it, or (3) has been received lawfully and in good faith
by the Employee from a third party who did not derive it from the Company.

(ii) "Inventions" means all discoveries, concepts and ideas, whether patentable
or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or "know-how" related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

(iii) "Trade Secrets" shall mean any scientific or technical data, information,
design, process, procedure, formula or improvement that is commercially
available to the Company and is not generally known in the industry.

This section includes not only information belonging to Company which existed
before the date of this Agreement, but also information developed by Employee
for Company or its employees during his/her employment and thereafter.

(b) Restriction on Use of Confidential Information. Employee agrees that his/her
use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

(i) Non-Disclosure. Except as required by the performance of the Employee's
services to the Company under the terms of this Agreement, neither the Employee
nor any of his/her agents or representatives, shall, directly or indirectly,
publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Company's Trade Secrets,
Confidential Information and/or Inventions as defined above.

(ii) Use Restriction. Employee shall use the Trade Secrets, other Confidential
Information and/or Inventions only for the limited purpose for which they were
disclosed. Employee shall not disclose the Trade Secrets, other Confidential
Information and/or Inventions to any third party without first obtaining written
consent from the Board of Directors and shall disclose the Trade Secrets, other
Confidential Information and/or Inventions only to Company's own employees
having a need know. Employee shall promptly notify the Board of Directors of any
items of Trade Secrets prematurely disclosed.

(iii) Surrender Upon Termination. Upon termination of his/her employment with
Company for any reason, Employee will surrender and return to Company all
documents, equipment, materials and records (in any media) in his/her possession
or control which reference or contain Trade Secrets, Inventions and other
Confidential Information. Employee shall immediately return to the Company all
lists, books, records, materials and documents, together with all copies
thereof, and all other Company property in his/her possession or under his/her
control, relating to or used in connection with the past, present or anticipated
business of the Company, or any affiliate or subsidiary thereof. Employee
acknowledges and agrees that all such lists, books, records, materials and
documents, are the sole and exclusive property of the Company. If Employee does
not promptly surrender the aforementioned Company property and documents,
Employee agrees that he shall be responsible for reimbursing Company for all
costs, including attorneys' fees, incurred by Company in an attempt to recover
said property and documents.

(iv) Prohibition Against Unfair Competition. At any time after the termination
of his/her employment with Company for any reason, Employee will not engage in
competition with Company while making use of the Trade Secrets of Company.

6. INVENTIONS

6.1 Invention Retained.

Employee agrees that there are no inventions, process, designs, technology,
information, software, documentation, illustrations, artwork, photographs,
trademarks, materials, original works of authorship, and trade secrets which
were made by Employee prior to commencement of any employment by the Company of
Employee (collectively referred to as "Prior Inventions"), which belong solely
to Employee or belong to Employee jointly with another, which relate in any way
to the Company Group's business.



6.2 Assignment of Inventions.

Employee hereby assigns to the Company all of his/her right, title and interest
throughout the world in and to any and all inventions, process, designs,
technology, information, software, documentation, illustrations, artwork,
photographs, trademarks, materials, original works, of authorship, or trade
secrets which Employee may solely of jointly conceive or develop or reduce to
practice, during his/her relationship with the Company which (a) pertain to any
business activity of the Company Group; or (b) are aided by use of time,
materials, Confidential Information or facilities of the Company Group; or (c)
relate to any of his/her work for the Company (collectively referred to as
"Inventions"). Employee hereby assigns to the Company all of his/her right,
title and interest throughout the world in and to any and all intellectual
property rights associated with such Inventions, including, without limitation,
patents, patent rights, copyrights, trademark rights, trade dress rights and
trade secret rights. Employee will promptly make full written disclosure to the
Company of all Inventions and will hold all Inventions in trust for the sole
right and benefit of the Company. All copyrightable works made by Employee are,
or shall be treated as, "works made for hire" to the greatest extent permitted
by applicable law. Employee's assignment to the Company of Inventions includes
Inventions created during his/her relationship with the Company prior to the
date of this Agreement.



6.3 Moral Rights.

Employee's assignment to the Company of Inventions includes (a) all rights of
attribution, paternity, integrity, disclosure and withdrawal, (b) any rights
Employee may have under the Visual Rights Act of 1990 or similar federal, state,
foreign or international laws or treaties, and (c) all other rights throughout
the world sometimes referred to as "moral rights" (collectively "Moral Rights").
To the extent that Moral Rights cannot be assigned under applicable law,
Employee hereby waives such Moral Rights to the extent permitted under
applicable law and consents to any and all actions of the Company that would
otherwise violate such Moral Rights.



6.4 Intellectual Property Rights. Employee agrees to assist the Company in all
reasonable manners (at the expense of the Company) to secure the Company's
rights in the Inventions and any copyrights, patents, trademarks, or other
intellectual property rights relating thereto in any and all countries. If the
Company is unable for any reason to secure Employee's signature to apply for or
to pursue any application for any United States of foreign patents or copyright
registrations covering Inventions assigned to the Company, then Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
as Employee's agent and attorney in fact, to act for and in Employee's behalf to
execute and file any such applications and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance or
transfer of letter patent or copyright registrations with the same legal force
and effect as if originally executed by Employee.

7. MISCELLANEOUS

7.1 Notices. Notices and all other communications contemplated by this agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage pre-paid. In case of the Employee, mailed notices shall be
addressed to Employee at the home address, which Employee most recently
communicated to the Company in writing, with a copy to Employee's counsel as
designated by Employee whose address is provided below.

Employee's Counsel: ________________________

_________________________

_________________________

 

In case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its Chief
Financial Officer.

7.2 Remedies.

(a) Injunctive Relief. Employee acknowledges and agrees that the covenants and
obligations contained in the Agreement relate to special, unique and
extraordinary matters and that any breach or threatened breach of this Agreement
may result in irreparable harm to the Company for which adequate remedy at law
is not available. Therefore, Employee agrees that the Company shall be entitled
to an injunction, restraining order, or other equitable relief from any court of
competent jurisdiction, restraining Employee from committing any violation of
such covenants and obligations.

(b) Remedies Cumulative. The Company's right and remedies in respect of this
Section are cumulative and are in addition to any other rights and remedies the
Company may have at law or in equity.

7.3 Mediation.

The parties agree that, in the event of any dispute between or among them or
claim for relief by either party against the other or any agency, successor, or
assignee of the other, other than claims for injunctive relief requiring
immediate intervention to prevent irreparable harm or damage, no claim for
relief shall be filed until the claimant party has notified the other party in
writing of the claim and the parties have submitted the matter to the National
Arbitration Forum for mediation, under the Rules of Mediation of the Forum. The
parties agree to participate, in good faith, in the mediation process, with the
purpose to resolve any and all such claims and disputes without the necessity of
litigation and agree that with regard to such claims, no claim shall be filed
unless and until the parties agree or the mediator declares that an impasse
exists.



7.4 Prevailing Party.

If any dispute arises between the parties hereto concerning this Agreement or
their respective rights, duties and obligations hereunder, the party prevailing
in such proceeding shall be entitled to reasonable attorney's fees and cost. In
addition to any other relief that may be granted.



7.5 Assignment. Employee may not assign, transfer or delegate his/her rights or
obligations hereunder, and any attempt to do so shall be void. The Company may
not assign this Agreement to any person without the prior written consent of
Employee; provided that the Company may assign this Agreement to its parent or
any successor entity of any of the foregoing without such prior written consent.
This Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

7.6 Entire Agreement. This Agreement shall supersede and replace all prior
agreements or understandings (whether oral or written or whether express or
implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the relevant matter hereof.

7.7 Severability. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held illegal, void or invalid under
applicable law, such provision may be changed to the extent reasonably necessary
to make the provision, as so changed, legal valid and binding. If any provision
of this Agreement is held illegal, void or invalid in its entirety, the
remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.

7.8 Continuing Obligations. The Provisions contained in Articles 5
(Non-Competition, Non-Solicitation and Confidentiality) and 7 (Miscellaneous),
and Sections 4.2 (Effect of Termination), 4.4 (Tax Matters), 6.2 (Assignment of
Inventions), 6.3 (Moral Rights) and 6.4 (Intellectual Property Rights) of this
Agreement shall continue and survive the termination of this Agreement.

7.9 Counterparts. This agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

7.10 Applicable Law. This Agreement and the rights and obligations of the
Company and Employee hereunder shall be governed by and construed and enforced
under the laws of the state of Arizona, without reference to any principles of
conflict of laws.

 

 

[ signature page follows]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

ECOTALITY, INC.

By: /s/ Dave Kuzma______________________________

Name: Dave Kuzma

Title: Director - Compensation Committee

Address: ___ECOtality, Inc.____________________________



__80 E Rio Salado Pkwy., Tempe, AZ 85281 ______

Facsimile: (_____) ______-________

 

Jonathan Read

By: /s/ Jonathan R. Read_______________________________

Jonathan R. Read

Address: _6711 E Camelback Rd., #32_______________________

_Scottsdale, AZ 85251____________________________

Facsimile: (_____) ______-________

 